439 F.2d 722
The LANDOWNERS CONSIDERATION ASSOCIATION, etc., et al.,Plaintiffs and Appellants,v.The MONTANA POWER COMPANY, etc., et al., Appellees.
No. 24685.
United States Court of Appeals, Ninth Circuit.
April 13, 1971, Rehearing Denied May 14, 1971.

Gregory Warner (argued), of Graybill, Graybill & Ostrem, Great Falls, Mont., for appellants.
Kendrick Smith (argued), of Corette, Smith, Dean & Wellcome, Butte, Mont., Church, Harris, Johnson & Williams, Great Falls, Mont., for appellees.
Before CHAMBERS and DUNIWAY, Circuit Judges, and McNICHOLS, District judge.
PER CURIAM:


1
The power line over land acquired by eminent domain (or threat of its use) has now been built.  The plaintiff-appellants have been denied a role in planning the power line and facilities.


2
The appeal is dismissed as moot.


3
For a statement of the facts, see the district court opinion, Landowners Consideration Assn. v. Montana Power Co., 300 F. Supp. 54.  See also Montana Power Company v. Bokma, 153 Mont. 390, 457 P.2d 769.